Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered May 19, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the submission of a verdict sheet to the jury deprived him of a fair trial is not preserved for appellate review (see, CPL 470.05 [2]; People v Lugo, 150 AD2d 502; People v Mathis, 150 AD2d 613). Moreover, in view of the overwhelming evidence of guilt, which included testimony of an eyewitness who had known the defendant over a period of 8 or 9 months, we decline to review the error in the exercise of our interest of justice jurisdiction (see, People v Lugo, supra; People v Decambre, 143 AD2d 927).
The defendant raises numerous claims of improper conduct by the prosecutor which he contends deprived him of a fair trial. For the most part, the allegations of errors arising from the comments were not preserved for appellate review by the registering of timely objections (CPL 470.05 [2]). In those instances in which objections were interposed and sustained, no further relief or curative instructions were requested, nor was a motion for a mistrial made, so that the court must be deemed to have corrected the errors to the defendant’s satisfaction and any further claims of error are unpreserved for appellate review (see, People v Gibbs, 59 NY2d 930, 932; People v Medina, 53 NY2d 951).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.